474 U.S. 1113
106 S. Ct. 1167
89 L. Ed. 2d 289
Bobby James MOORE, petitioner,v.TEXAS.
No. 85-6372 (A-609)
Supreme Court of the United States
February 21, 1986

The application for stay of execution of the sentence of death presented to Justice WHITE and by him referred to the Court is denied.  Petition for writ of certiorari to the Court of Criminal Appeals of Texas is denied.
Justice BRENNAN and Justice MARSHALL dissenting:


1
Adhering to our views that the death penalty is in all circumstances cruel and unusual punishment prohibited by the Eighth and Fourteenth Amendments, Gregg v. Georgia, 428 U.S. 153, 227, 231, 96 S. Ct. 2909, 2950, 2973, 49 L. Ed. 2d 859 (1976), we would grant the application for stay, the petition for writ of certiorari and vacate the death sentence in this case.


2
Justice BLACKMUN and Justice STEVENS would grant the application for stay.